Exhibit 10.12

PUBLIC STORAGE

2007 EQUITY AND PERFORMANCE-BASED INCENTIVE COMPENSATION PLAN, AS AMENDED

FORM OF RESTRICTED SHARE UNIT AGREEMENT

THIS RESTRICTED SHARE UNIT AGREEMENT (the “Agreement”) is entered into effective
as of [Date of Grant] by and between Public Storage (the “Trust”), and [Name of
Grantee], an employee of the Trust, a Subsidiary or a Service Provider
(the “Grantee”).

WHEREAS, the Public Storage 2007 Equity and Performance-Based
Incentive Compensation Plan, as amended (the “Plan”) has been duly approved by
the Board of Trustees of the Trust and the shareholders of the Trust;

WHEREAS, under the Plan the Trust is authorized to issue, inter alia, Restricted
Share Units relating to common shares of beneficial ownership of the Trust, par
value $.10 per share (the “Shares”);

WHEREAS, in entering into this Agreement, the Trust and the Grantee intend to
comply with Section 409A of the Internal Revenue Code, as amended (the “Code”)
and the related Treasury Regulations (“Section 409A”); and

WHEREAS, the Trust desires to grant Restricted Share Units to the Grantee under
the terms and conditions set forth below.

NOW,  THEREFORE, in consideration of the mutual benefits hereinafter provided,
and each intending to be legally bound, the Trust and the Grantee hereby agree
as follows:

1.



GRANT OF RESTRICTED SHARE UNITS.

 

1.1.



Units Granted.

The Trust hereby grants to the Grantee [No. of ] Restricted Share Units, subject
to the terms of this Restricted Share Unit Agreement and the Plan.  The Grant
Date of the Restricted Share Units is [Date of Grant].  All terms and conditions
of the Plan are hereby incorporated into this Agreement by reference and shall
be deemed to be part of this Agreement, without regard to whether such terms and
conditions are not otherwise set forth in this Agreement.    To the extent that
any capitalized words used in this Agreement are not defined, they shall have
the definitions stated for them in the Plan.  In the event that there is any
inconsistency between the provisions of this Agreement and the provisions of the
Plan, the provisions of the Plan shall govern; provided, however, that if any
provision of this Agreement is not addressed in the Plan, the provision of this
Agreement shall govern.

1.2Separate Grants.

For purposes of vesting and the right to defer provided for in this Agreement,
the portion of the Restricted Share Units that vest on each separate vesting
date pursuant to Section 2 shall be treated as a separate grant (a “Separate
Grant”), and the Grantee may make a separate deferral election with respect to
each Separate Grant.

2.



VESTING OF RESTRICTED SHARE UNITS.

 

2.1.Service Requirement.

Rights in respect of [   ]% of the number of Restricted Share Units specified in
Section 1 above shall vest on each of the [   ] anniversary[ies] of the Grant
Date [or insert vesting schedule], provided that the Grantee is in service on
the applicable vesting date.  As used herein, “service” shall mean service to
the Trust or  a Subsidiary as an employee, Trustee, consultant, Service Provider
or independent contractor.  For purposes of this Agreement, termination of
service would not be deemed to occur if the Grantee, after terminating service
in one capacity, continues to provide service to the Trust, any Subsidiary or
any Affiliate in another capacity.    Termination of service is sometimes
referred to below as termination of employment or other relationship with the
Trust.  As used herein, references to the “Trust” shall be deemed to include its
Subsidiaries and Affiliates.  The period during which the Restricted Share
Units have not vested and therefore are subject to a substantial risk of
forfeiture is referred to below as the Restricted Period.





1

 

--------------------------------------------------------------------------------

 

2.2.Restrictions on Transfer.

The Grantee may not sell, transfer, assign, pledge or otherwise encumber or
dispose of the Restricted Share Units.

2.3.Delivery of Shares.

When any shares are paid to Grantee (either upon vesting pursuant to Section 2.1
or later delivery if Grantee defers payment pursuant to Section 3), the Trust
shall deliver to the Grantee a certificate or electronic confirmation of
ownership, as applicable, for the number of Shares represented by the Restricted
Share Units which have been delivered to Grantee.  Upon the issuance of the
shares, Grantee’s payment of the aggregate par value of the shares delivered to
Grantee will be deemed paid by Grantee’s past services to the Trust.

3.



RIGHT TO DEFER PAYMENT.

The Grantee may elect to defer the payment of Shares that would otherwise be
paid upon the vesting of Restricted Share Units granted hereunder on the
following terms and conditions:

3.1Election Form.

An election to defer shall be made on a form provided to the Grantee by the
Trust.

3.2Election Requirements.

The Grantee may elect to defer the payment of Shares with respect to each
Separate Grant of Restricted Share Units that has not vested on the following
conditions:

(a)



The election to defer is made not less than 12 months prior to the vesting date
of the Separate Grant to which it relates;

(b)



The deferral is for a period of not less than five (5) years from the original
vesting date of such Separate Grant; and

(c)



Such election does not go into effect for at least 12 months from the date of
the election.

To the extent the foregoing conditions are satisfied, the issuance of Shares
relating to vested Restricted Share Units for a Separate Grant shall be made in
accordance with Section 2.3 at the time and in accordance with the Grantee’s
deferral election.

3.3Specified Employee and Separation from Service.

If the Grantee is a Specified Employee (as defined in the regulations under
Section 409A), and the Grantee’s deferral election calls for the payment to be
made on separation from service (as defined in Section 409A), payment to the
Specified Employee may not be made before the date that is six months after the
Grantee’s date of separation from service from the Trust (as defined in Section
409A).

3.4Acceleration.

The issuance of Shares for deferred Separate Grants shall be accelerated upon
the Grantee’s death and upon the Grantee’s disability or  a change in control of
the Trust (as the latter terms are defined in Section 409A) and may be
accelerated by the Grantee in the event of an unforeseeable financial emergency
(as defined in Section 409A) experienced by the Grantee to the extent payment of
the Shares is needed to satisfy the emergency.





2

 

--------------------------------------------------------------------------------

 



4.



TERMINATION OF EMPLOYMENT OR OTHER RELATIONSHIP.

Upon the termination of the Grantee’s employment or other relationship with the
Trust other than by reason of death or Disability, any Restricted Share Units
held by the Grantee that have not vested shall terminate immediately, and the
Grantee shall forfeit any rights with respect to such Restricted Share Units.
 (Restricted Share Units that have vested and for which a deferral election has
been made will continue to be outstanding in accordance with the terms of this
Agreement.) If the Grantee’s employment or other relationship with the Trust is
terminated because of his or her death or Disability, all Restricted Share Units
granted to Grantee pursuant to this Agreement that have not previously vested
shall immediately be vested.

5.



DIVIDEND AND VOTING RIGHTS.

The Grantee shall have none of the rights of a shareholder with respect to the
Restricted Share Units.  The Grantee shall be entitled to receive, upon the
Trust’s payment of a cash dividend on its outstanding Shares, a cash payment for
each Restricted Share Unit held as of the record date for such dividend equal to
the per-share dividend paid on the Shares, which cash payment shall be made at
the same time as the Trust’s payment of a cash dividend on its outstanding
Shares.

6.



REQUIREMENTS OF LAW.

The Trust shall not be required to deliver any Shares under this Restricted
Share Unit Agreement if the delivery of such Shares would constitute a violation
by the Grantee or by the Trust of any provision of any law or regulation of any
governmental authority, including without limitation any federal or state
securities laws or regulations.  If at any time the Trust shall determine, in
its discretion, that the listing, registration or qualification of any Shares
upon any securities exchange or under any state or federal law, or the consent
or approval of any government regulatory body, is necessary or desirable as a
condition of, or in connection with, the delivery of Shares hereunder, the
Restricted Share Units shall not vest in whole or in part unless such listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Trust.    Specifically in
connection with the Securities Act of 1933 (as now in effect or as hereafter
amended), unless a registration statement under such Act is in effect with
respect to the Shares, the Trust shall not be required to deliver such Shares
unless the Trust has received evidence satisfactory to it that the Grantee may
acquire such Shares pursuant to an exemption from registration under such
Act.  Any determination in this connection by the Trust shall be final, binding,
and conclusive.  The Trust may, but shall in no event be obligated to, register
any securities covered hereby pursuant to the Securities Act of 1933 (as now in
effect or as hereafter amended).  The Trust shall not be obligated to take any
affirmative action in order to cause the delivery of Shares pursuant thereto to
comply with any law or regulation of any governmental authority.  As to any
jurisdiction that expressly imposes the requirement that the Restricted Share
Units shall not vest unless and until the Shares are registered or are subject
to an available exemption from registration, the vesting of the Restricted Share
Units (under circumstances in which the laws of such jurisdiction apply) shall
be deemed conditioned upon the effectiveness of such registration or the
availability of such an exemption.

7.



WITHHOLDING OF TAXES.

The Trust and any Subsidiary shall have the right to deduct from payments of any
kind otherwise due to the Grantee any federal, state, or local taxes of any kind
required by law to be withheld with respect to the termination of the Restricted
Period or the issuance of shares with respect to the Restricted Share Units.  At
the termination of the Restricted Period and/or the issuance of shares, the
Grantee shall pay to the Trust or the Subsidiary, as applicable, any amount that
the Trust or the Subsidiary may reasonably determine to be necessary to satisfy
such withholding obligation.  Grantee acknowledges that at the termination of
the Restricted Period with respect to Restricted Share Units for which a
deferral election has been made pursuant to Section 3, Grantee will be obligated
to pay at that time applicable FICA and Medicare taxes, even though federal and
state income taxes may be postponed until the deferral period ends. Subject to
the prior approval of the Trust or the Subsidiary, as applicable, which may
be withheld by the Trust or the Subsidiary in its sole discretion, the Grantee
may elect to satisfy such obligations, in whole or in part, (i) by causing the
Trust or the Subsidiary to withhold Shares otherwise deliverable or (ii) by
delivering to the Trust or the Subsidiary Shares already owned by the
Grantee.  The Shares so delivered or withheld shall have a fair market value
equal to such withholding obligations.  The Fair Market Value of the Shares used
to satisfy such withholding obligation shall be determined by the Trust or the
Subsidiary as of the date that the amount of tax to be withheld is to be



3

 

--------------------------------------------------------------------------------

 

determined.  A Grantee who has made an election pursuant to this Section 6 may
satisfy his or her withholding obligation only with Shares that are not subject
to any repurchase, forfeiture, unfulfilled vesting, or other similar
requirements.

8.



PARACHUTE LIMITATIONS

Notwithstanding any other provision of this Agreement or of any other agreement,
contract, or understanding heretofore or hereafter entered into by the Grantee
and the Trust or any Subsidiary, except an agreement, contract, or understanding
hereafter entered into that expressly modifies or excludes application of this
Section 7  (the “Other Agreements”), and notwithstanding any formal or informal
plan or other arrangement heretofore or hereafter adopted by the Trust (or any
Subsidiary) for the direct or indirect compensation of the Grantee (including
groups or classes of participants or beneficiaries of which the Grantee is a
member), whether or not such compensation is deferred, is in cash, or is in the
form of a benefit to or for the Grantee (a “Benefit Arrangement”), if the
Grantee is a “disqualified individual,” as defined in Section 280G(c) of the
Code, the Restricted Share Units and any right to receive any payment or other
benefit under this Agreement shall be reduced (i) to the extent that such right
to payment or benefit, taking into account all other rights, payments, or
benefits to or for Grantee under the Plan, all Other Agreements, and all Benefit
Arrangements, would cause any payment or benefit to the Grantee under this
Agreement to be considered a “parachute payment” within the meaning of Section
280G(b)(2) of the Code as then in effect (a “Parachute Payment”), but only (ii)
if, as a result of receiving a Parachute Payment, the aggregate after-tax
amounts received by the Grantee from the Trust under this Agreement, the Plan,
all Other Agreements, and all Benefit Arrangements would be less than the
maximum after-tax amount that could be received by Grantee without causing any
such payment or benefit to be considered a Parachute Payment.  In the event that
the receipt of any such right to exercise, payment, or benefit under this
Agreement, in conjunction with all other rights, payments, or benefits to or for
the Grantee under the Plan, any Other Agreement or any Benefit Arrangement would
cause the Grantee to be considered to have received a Parachute Payment under
this Agreement that would have the effect of decreasing the after-tax  amount
received by the Grantee as described in clause (ii) of the preceding sentence,
then those rights, payments, or benefits under this Agreement, the Plan, any
Other Agreements, and any Benefit Arrangements that should be reduced or
eliminated so as to avoid having the payment or benefit to the Grantee under
this Agreement be deemed to be a Parachute Payment shall be reduced in the
following order: (x) cash payments that do not constitute deferred compensation
within the meaning of Section 409A of the Code, (y) welfare or in-kind benefits
and (z) cash payments that constitute deferred compensation, in each case,
beginning with payments or benefits that are to be paid the farthest in time
from the date of such reduction.

9.



DISCLAIMER OF RIGHTS.

No provision of this Agreement shall be construed to confer upon the Grantee the
right to be employed by the Trust, any Subsidiary or any Affiliate, or to
interfere in any way with the right and authority of the Trust, any Subsidiary
or any Affiliate either to increase or decrease the compensation of the Grantee
at any time, or to terminate any employment or other relationship between the
Grantee and the Trust, any Subsidiary, any Service Provider or any Affiliate of
any of the foregoing.

10.



GOVERNING LAW.

Except to the extent governed by provisions of the Code, this Agreement shall be
governed by the laws of the State of California (but not including the choice of
law rules thereof).





4

 

--------------------------------------------------------------------------------

 



 

IN WITNESS WHEREOF, the parties hereto have caused this Restricted Share Unit
Agreement to be duly executed as of the date first above written.

 

PUBLIC STORAGE

 

By

  Name

  Title

 

GRANTEE:

 

Print Name

 



5

 

--------------------------------------------------------------------------------